Citation Nr: 1421232	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of back surgery to include complaints of bilateral lower extremity numbness, weakness, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1980.

These matters come before the Board of Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic (Virtual VA) claims file.  During the hearing the Veteran was granted a 90-day abeyance for the submission of additional evidence, namely, any outstanding private treatment records relevant to his low back disability.  No additional medical evidence has been submitted; however, in April 2014, the Board received a statement from the Veteran's former shipmate, without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration, that documents he witnessed the Veteran sustain a back injury during active duty.  Upon remand, the AOJ will have the opportunity to review this evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).

Finally, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The Board has reviewed the January 2014 Board hearing transcript, as well as additional VA treatment records dated through August 14, 2013, that have been considered in the most recent August 2013 supplemental statement of the case.  Review of the virtual file did not reveal any other additional evidence pertinent to the present appeal.  The Veteran's Veterans Benefits Management Systems (VBMS) claims file was also reviewed.  A May 2013 rating decision has been uploaded to the VBMS file; however it is not pertinent to the present appeal.
The issue of service connection for degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the January 2014 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal relevant to the 38 U.S.C. § 1151 claim.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, relevant to the 38 U.S.C. § 1151 claim, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). Here, the Veteran notified the undersigned during the hearing, that he wished to withdraw the 38 U.S.C.§ 1151 claim.  See page 2 of the Hearing Transcript.  Hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



ORDER

Compensation under 38 U.S.C. § 1151 for residuals of back surgery to include complaints of bilateral lower extremity numbness, weakness, and erectile dysfunction is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.

Service treatment records from the Veteran's first period of service (May 10, 1972 to September 25, 1974) are unavailable for review.  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made but were unsuccessful.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran contends that his current lumbar spine degenerative joint disease is due to his military service.  The only reference to the Veteran's back in the available service treatment records was on the April 1980 discharge examination.  Indeed the examination report documents that the Veteran was involved in a motor vehicle accident on April 19, 1980 in which he sustained mild back and neck strain.  Post service treatment records document that the Veteran underwent his first back surgery in 1993 due to a work-related back injury. 

On October 2010 VA examination, the Veteran reported that while on active duty in 1977, he injured his back when he lifted something heavy.  The examiner noted that the Veteran was unable to provide any further details about the mechanism of the injury or the subsequent treatment; as he reported that he had had two strokes and his memory was not good.  After examining the Veteran and upon review of the claims file, the examiner opined that the Veteran's current lumbar spine disability was not due to the one back injury sustained in a motor vehicle accident while on active duty.  Among his rationale, the examiner noted that the Veteran did not recall the accident.  The examiner opined that the current lumbar spine disability was most likely due to his work-related injury.

During the January 2014 Board hearing, the Veteran testified that his back went out several times during his first period of service.  He stated that he was treated by the chief medical officer who would give him a pill and have him rest.  He also testified that he was treated at Balboa Hospital in San Diego.  The Veteran reported that an X-ray and a MRI was taken of his back, and he was told that his back was in bad shape.  The Veteran reported that he was given a brace for his back.  He indicated that the chief medical officer tossed his records in the San Diego Harbor.  Relevant to the second period of service, the Veteran testified that the April 1980 incident was not a motor vehicle accident, but that he was actually run over by someone in a truck; and that he landed on his back underneath the vehicle.  His wife testified that when she and the Veteran started dating in 1984, his back went out.  She testified that the Veteran continuously complained about his lumbar spine pain and discomfort.  Also, during the hearing, the Veteran stated that the same pain he experienced in 1993 that ultimately led to his first back surgery, was the same back pain he experienced all throughout his military service.

As noted above, the Veteran was granted an additional 90 day period to submit any outstanding private treatment records relevant to his lumbar spine disability.  While no new medical evidence was submitted, the Veteran submitted an April 2014 statement from his former shipmate.  M.L.B. stated that he witnessed the Veteran injure his back when the steam valve packing gland exploded in the boiler room and the Veteran was thrown off of his chair into the air, and subsequently landed very hard on his back.  Mr. M.L.B. stated that since the accident, the Veteran's back was never the same.

Notwithstanding the absence of service treatment records from the Veteran's first period of service, the physician has not had an opportunity to consider the Veteran's and wife's reports and testimony of a continuity of symptoms; or other back injuries sustained.  Indeed, he testified that the same pain he experienced in service, is the same pain that ultimately resulted in back surgery; his wife notes that since she has known him since 1984, his back has gone out, and the Veteran continuously complained of back pain; further, the Veteran and M.L.B. have indicated that there was additional back injuries.  An examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, an addendum to the opinion by the physician or another qualified examiner is necessary to decide the claim.

Finally, during the January 2014 hearing, the Veteran indicated that he receives care for his back from VA.  Records dated through August 14, 2013 are located in the claims file, to include Virtual VA.  On remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records relevant to his lumbar spine disability from VA dated from August 15, 2013 to the present.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

2.  Return the claims file, to include a copy of this remand, to the October 2010 VA examiner for an addendum opinion.  If the examiner who drafted the October 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should review the claims folder and note such review in the examination report.  The examination, if necessary, should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

3.  Notwithstanding the absence of records of immediate treatment for low back in service but considering the Veteran's, as well as his wife's and M.L.B.'s, lay statements as credible, request that the physician provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine degenerative joint disease had its onset in service.  The physician or examiner must address whether the lay statements of continuity of symptoms, i.e., the same back pain experienced in service, is the same back pain post service that ultimately led to his back surgery are not medically relevant and determinative in the Veteran's case.  Also the examiner should address whether or not it is at least as likely as not that an in-service injury where the Veteran was run over by a truck, and landing under the vehicle on his back; or, thrown off of his chair following an explosion and landing very hard on his back would subsequently result in degenerative joint disease of the lumbar spine.  A complete explanation is necessary.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for service connection for degenerative joint disease of the lumbar spine.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative. After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


